DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Claims 1, 8, and 12 are amended; claims 2-5, 9-11, 13, 14, and 16-20 are unchanged; and claims 6 and 7 are cancelled; therefore, claims 1-5, 8-14, and 16-20 are pending in the application, of which, claims 1, 8, and 12 are presented in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (U.S. Pub. No. 2015/0324434, previously cited), hereinafter Greenwood, in view of Henry (U.S. Pub. No. 2016/0350414), and further in view of Li et al. (U.S. Pub. No. 2014/0372419, previously cited), hereinafter Li.
 
Regarding independent claim 1, Greenwood teaches an optimized artificial intelligence search system for providing content in response to search queries, comprising: (Greenwood, [0006], discloses a user-trainable searching application using machine learning techniques for suggesting websites that are relevant based on the user's browsing history and past search results. In combination, Greenwood, [0036], discloses a user query or input being entered via a user equipment (UE) device interface with respect to a searching session.)
a computing device configured to allow a user to input one or more search queries to a content extraction module which is in communication with an optimized search engine, whereby the optimized search engine is configured to receive the one or more search queries from the content extraction module and execute the one or more search queries to render a list of search results to the content extraction module; (Greenwood, [0028], discloses generating search results responsive to user search input. In combination, Greenwood, [0036], discloses a user query or input being entered via a user equipment (UE) device interface with respect to a searching session.) and 
However, Greenwood does not explicitly teach a database comprising one or more templates associated with one or more topics; 
wherein: the optimized search engine is configured to interact with the database to choose at least one template from the one or more templates associated with the one or more topics in response to the one or more search queries, the optimized search engine being configured to interact with the database, is further configured to choose the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine,  and choose the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the collected list of search results in the form of the at least one template to the content extraction module, the content extraction module is configured to highlight a relevant content of a plurality of web pages from the list of search results and display, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device,
On the other hand, Henry teaches a database comprising one or more templates associated with one or more topics; (Henry, [0061]-[0062], discloses a knowledge panel templates store containing knowledge panel templates that can be populated with content items to generate a knowledge panel. A knowledge panel template specifies types of content items to include in the knowledge panel and includes placeholders for content items of the specified type. Knowledge panel templates store can include one or more templates for each of a set of entity types (i.e. topics).)
wherein: the optimized search engine is configured to interact with the database to choose at least one template from the one or more templates associated with the one or more topics in response to the one or more search queries, (Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.) 
the optimized search engine being configured to interact with the database, is further configured to choose the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0064], discloses that a set of search results for a search query referencing a particular entity can be associated to a knowledge panel. Examiner interprets that associating a knowledge panel to a search query referencing a particular entity as a template associated with a topic being selected for a search query known to the search engine.)  and 
choose the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0117]-[0118], discloses that when a received search query is ambiguous due to terms with multiple distinct meanings associated with the received search query, the knowledge panel apparatus considers other terms in the received search query in order to identify the entity referenced which is then used to identify a knowledge panel template for the entity referenced. Examiner interprets that needing to determine an entity/topic due to multiple distinct meanings in order to identify a knowledge panel from a search query to be identifying an appropriate template associated with a topic for a search query unknown to the search engine.) 
the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the collected list of search results in the form of the at least one template to the content extraction module, (Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.) 
the content extraction module is configured to highlight a relevant content of a plurality of web pages from the list of search results and display, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device, (Henry, [0045]-[0047], discloses a knowledge panel is typically provided for queries that have been determined to reference a particular entity (i.e. topic) and includes a set of factual information deemed relevant to the particular entity. Examiner interprets that including information/content that is deemed relevant to mean that irrelevant information/content is filtered out. The knowledge panel area is presented with or alongside to a search results area that presents search results and is used to draw attention to the information on the knowledge panel (i.e. highlight relevant content).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of knowledge panels of Henry because both address the same field of optimized search systems, and by incorporating Henry into Greenwood allows the system to provide relevant search results using templates associated with searched topics.
One of ordinary skill in the art would be motivated to do so as to provide improved users' search experiences, in particular for queries directed to learning, browsing, or discovery by assisting users in navigating to related content in a seamless and natural way and help users obtain information faster than they would if the users were required to click through multiple search results to obtain the information, as taught by Henry [0016].
However, Greenwood, in view of Henry, does not explicitly teach the computing device is configured to execute the list of search results in a simulation environment to the user using one or more three-dimensional (3D) manipulation techniques from the content extraction module.
On the other hand, Li teaches the computing device is configured to execute the list of search results in a simulation environment to the user using one or more three-dimensional (3D) manipulation techniques from the content extraction module. (Li, [0052]-[0055], discloses displaying search results as tiles in a natural user interface (NUI) that enables a user to interact with a device in a “natural” manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like. NUI technologies include 3D displays and immersive augmented reality and virtual reality systems.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of natural user interfaces (NUI) of Li because both address the same field of optimized search systems, and by incorporating Li into Greenwood allows the system to provide a user with a simulation environment that allows three-dimensional (3D) manipulation techniques on the search results.
One of ordinary skill in the art would be motivated to do so as to provide a presentation method for the average user that reduces UI challenges thereby preventing user confusion and providing a positive user experience, as taught by Li [0001].
 
Regarding claim 2, Greenwood, in view of Henry and Li, teaches the optimized artificial intelligence search system of claim 1, wherein the optimized search engine is configured to execute the one or more search queries to get a new list of search results to combine with a previous list of search results in response to the one or more search queries. (Greenwood, [0006], discloses a user-trainable searching application using machine learning techniques for suggesting websites that are relevant based on the user's browsing history and past search results. In combination, Greenwood, [0027], discloses a predictive analytical modeling (PAM) mechanism that may be based on and co-located with suitable machine learning (ML) techniques where the training models that keep track of a historical record of user interactions, including the deleted websites, searches or browsing sessions from which the websites were deleted, associated search terms, web URLs (full or partial), etc. to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions. In combination, Greenwood, [0032], discloses as new searches are performed, browsing history is stored and suggested websites are removed in subsequent sessions, the PAM and machine learning methodology continues to enhance the predictions of websites the user might like to see. Examiner interprets continued to enhancement of predictions by the PAM and machine learning methodology using new searches, browsing history, and past search results as combining new search results with previous search results.) 
 
Regarding claim 3, Greenwood, in view of Henry and Li, teaches the optimized artificial intelligence search system of claim 1, wherein the content extraction module is configured to enable the user to input a feedback to the list of search results and analyze the feedback to delete one or more irrelevant search results to the user during future searches on the computing device. (Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions.) 
 
Regarding claim 5, Greenwood, in view of Henry and Li, teaches the optimized artificial intelligence search system of claim 1, wherein the one or more templates comprises one or more strategies for guiding the optimized search engine to find the list of search results. (Henry, [0061]-[0062], discloses a knowledge panel templates store containing knowledge panel templates that can be populated with content items to generate a knowledge panel. A knowledge panel template specifies types of content items to include in the knowledge panel and includes placeholders for content items of the specified type. Knowledge panel templates store can include one or more templates for each of a set of entity types (i.e. topics). Henry, [0123]-[0126], discloses identifying appropriate content items for the entity referenced by the search query based on the identified knowledge panel template.)
Claim 10 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding independent claim 8, Greenwood teaches a method for providing content in response to search queries, comprising: (Greenwood, [0006], discloses a user-trainable searching application using machine learning techniques for suggesting websites that are relevant based on the user's browsing history and past search results. In combination, Greenwood, [0036], discloses a user query or input being entered via a user equipment (UE) device interface with respect to a searching session.)
allowing a user on a computing device to input one or more search queries to a content extraction module which is in communication with an optimized search engine; (Greenwood, [0036], discloses a user query or input being entered via a user equipment (UE) device interface with respect to a searching session.)
receiving the one or more search queries from the content extraction module by the optimized search engine, whereby the optimized search engine is configured to execute the one or more search queries to render a list of search results to the content extraction module; (Greenwood, [0028], discloses generating search results responsive to user search input.)
enabling the user to input a feedback to the list of search results by the content extraction module and analyzing the feedback to filter out one or more irrelevant search results to the user during future searches on the computing device. (Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions.) 
However, Greenwood does not explicitly teach choosing at least one template from one or more templates associated with one or more topics from a database by the optimized search engine in response to the one or more search queries, wherein choosing the at least one template comprises choosing the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine, and choosing the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, wherein the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the list of collected search results in the form of the at least one template to the content extraction module; 
highlighting a relevant content of a plurality of web pages from the list of search results by the content extraction module and displaying, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device;
On the other hand, Henry teaches choosing at least one template from one or more templates associated with one or more topics from a database by the optimized search engine in response to the one or more search queries, (Henry, [0061]-[0062], discloses a knowledge panel templates store containing knowledge panel templates that can be populated with content items to generate a knowledge panel. A knowledge panel template specifies types of content items to include in the knowledge panel and includes placeholders for content items of the specified type. Knowledge panel templates store can include one or more templates for each of a set of entity types (i.e. topics). Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.)
wherein choosing the at least one template comprises choosing the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0064], discloses that a set of search results for a search query referencing a particular entity can be associated to a knowledge panel. Examiner interprets that associating a knowledge panel to a search query referencing a particular entity as a template associated with a topic being selected for a search query known to the search engine.) and 
choosing the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0117]-[0118], discloses that when a received search query is ambiguous due to terms with multiple distinct meanings associated with the received search query, the knowledge panel apparatus considers other terms in the received search query in order to identify the entity referenced which is then used to identify a knowledge panel template for the entity referenced. Examiner interprets that needing to determine an entity/topic due to multiple distinct meanings in order to identify a knowledge panel from a search query to be identifying an appropriate template associated with a topic for a search query unknown to the search engine.)
wherein the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the list of collected search results in the form of the at least one template to the content extraction module; (Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.)
highlighting a relevant content of a plurality of web pages from the list of search results by the content extraction module and displaying, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device; (Henry, [0045]-[0047], discloses a knowledge panel is typically provided for queries that have been determined to reference a particular entity (i.e. topic) and includes a set of factual information deemed relevant to the particular entity. Examiner interprets that including information/content that is deemed relevant to mean that irrelevant information/content is filtered out. The knowledge panel area is presented with or alongside to a search results area that presents search results and is used to draw attention to the information on the knowledge panel (i.e. highlight relevant content).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of knowledge panels of Henry because both address the same field of optimized search systems, and by incorporating Henry into Greenwood allows the system to provide relevant search results using templates associated with searched topics.
One of ordinary skill in the art would be motivated to do so as to provide improved users' search experiences, in particular for queries directed to learning, browsing, or discovery by assisting users in navigating to related content in a seamless and natural way and help users obtain information faster than they would if the users were required to click through multiple search results to obtain the information, as taught by Henry [0016].
However, Greenwood, in view of Henry, does not explicitly teach executing the list of search results in a simulation environment to the user using three-dimensional (3D) manipulation techniques from the content extraction module, whereby the content extraction module is configured to enable the user to manipulate and sift the list of search results; and 
On the other hand, Li teaches executing the list of search results in a simulation environment to the user using three-dimensional (3D) manipulation techniques from the content extraction module, whereby the content extraction module is configured to enable the user to manipulate and sift the list of search results; and (Li, [0052]-[0055], discloses displaying search results as tiles in a natural user interface (NUI) that enables a user to interact with a device in a “natural” manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like. NUI technologies include 3D displays and immersive augmented reality and virtual reality systems.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of natural user interfaces (NUI) of Li because both address the same field of optimized search systems, and by incorporating Li into Greenwood allows the system to provide a user with a simulation environment that allows three-dimensional (3D) manipulation techniques on the search results.
One of ordinary skill in the art would be motivated to do so as to provide a presentation method for the average user that reduces UI challenges thereby preventing user confusion and providing a positive user experience, as taught by Li [0001].
 
Regarding independent claim 12, Greenwood teaches a computer program product comprising a non-transitory computer- readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: (Greenwood, [0008], discloses a non-transitory computer-readable medium containing computer-executable program instructions executed by one or more processors.) 
allow a user on a computing device to input one or more search queries to a content extraction module which is in communication with an optimized search engine; (Greenwood, [0036], discloses a user query or input being entered via a user equipment (UE) device interface with respect to a searching session.)
receive the one or more search queries from the content extraction module by the optimized search engine, whereby the optimized search engine is configured to execute the one or more search queries to render a list of search results to the content extraction module; (Greenwood, [0028], discloses generating search results responsive to user search input.) 
enable the user to input a feedback to the list of search results by the content extraction module and analyze the feedback to filter out one or more irrelevant search results to the user during future searches on the computing device. (Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions.) 
However, Greenwood does not explicitly teach choose at least one template from one or more templates associated with one or more topics from a database by the optimized search engine in response to the one or more search queries, wherein choosing the at least one template comprises choosing the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine, and choosing the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, wherein the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the list of collected search results to the content extraction module, wherein the optimized search engine comprises a content providing module configured to provide the collected search results in the form of the at least one template to the content extraction module;
highlight a relevant content of a plurality of web pages from the list of search results by the content extraction module and display, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device; 
On the other hand, Henry teaches choose at least one template from one or more templates associated with one or more topics from a database by the optimized search engine in response to the one or more search queries, (Henry, [0061]-[0062], discloses a knowledge panel templates store containing knowledge panel templates that can be populated with content items to generate a knowledge panel. A knowledge panel template specifies types of content items to include in the knowledge panel and includes placeholders for content items of the specified type. Knowledge panel templates store can include one or more templates for each of a set of entity types (i.e. topics). Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.)
wherein choosing the at least one template comprises choosing the at least one template from stored associations in the database between the one or more topics and the one or more templates when the one or more search queries are known to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0064], discloses that a set of search results for a search query referencing a particular entity can be associated to a knowledge panel. Examiner interprets that associating a knowledge panel to a search query referencing a particular entity as a template associated with a topic being selected for a search query known to the search engine.) and 
choosing the at least one template from suggested templates of the database to create the associations between the one or more templates and the one or more topics when the one or more search queries are unknown to the optimized search engine, (Henry, Fig. 12 and [0121]-[0122], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Henry, [0117]-[0118], discloses that when a received search query is ambiguous due to terms with multiple distinct meanings associated with the received search query, the knowledge panel apparatus considers other terms in the received search query in order to identify the entity referenced which is then used to identify a knowledge panel template for the entity referenced. Examiner interprets that needing to determine an entity/topic due to multiple distinct meanings in order to identify a knowledge panel from a search query to be identifying an appropriate template associated with a topic for a search query unknown to the search engine.)
wherein the optimized search engine is configured to collect the list of search results from a plurality of online sources using the chosen at least one template and transfer the list of collected search results to the content extraction module, wherein the optimized search engine comprises a content providing module configured to provide the collected search results in the form of the at least one template to the content extraction module; (Henry, Fig. 12 and [0121]-[0126], discloses a knowledge panel apparatus that identifies a knowledge panel template for an entity referenced by a received search query and accesses the knowledge panel templates store to retrieve the appropriate knowledge panel template for the entity. Then appropriate content items are identified for the entity referenced by the search query based on the identified knowledge panel template and provided in the knowledge panel along with the search results.)
highlight a relevant content of a plurality of web pages from the list of search results by the content extraction module and display, in the form of the template on the computing device, the highlighted relevant content of the plurality of web pages from the list of search results by filtering out an irrelevant content on the computing device; (Henry, [0045]-[0047], discloses a knowledge panel is typically provided for queries that have been determined to reference a particular entity (i.e. topic) and includes a set of factual information deemed relevant to the particular entity. Examiner interprets that including information/content that is deemed relevant to mean that irrelevant information/content is filtered out. The knowledge panel area is presented with or alongside to a search results area that presents search results and is used to draw attention to the information on the knowledge panel (i.e. highlight relevant content).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of knowledge panels of Henry because both address the same field of optimized search systems, and by incorporating Henry into Greenwood allows the system to provide relevant search results using templates associated with searched topics.
One of ordinary skill in the art would be motivated to do so as to provide improved users' search experiences, in particular for queries directed to learning, browsing, or discovery by assisting users in navigating to related content in a seamless and natural way and help users obtain information faster than they would if the users were required to click through multiple search results to obtain the information, as taught by Henry [0016].
However, Greenwood, in view of Henry, does not explicitly teach execute the list of search results in a simulation environment to the user using three-dimensional (3D) manipulation techniques from the content extraction module, whereby the content extraction module is configured to enable the user to manipulate and sift the list of search results; and 
On the other hand, Li teaches execute the list of search results in a simulation environment to the user using three-dimensional (3D) manipulation techniques from the content extraction module, whereby the content extraction module is configured to enable the user to manipulate and sift the list of search results; (Li, [0052]-[0055], discloses displaying search results as tiles in a natural user interface (NUI) that enables a user to interact with a device in a “natural” manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like. NUI technologies include 3D displays and immersive augmented reality and virtual reality systems.) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of natural user interfaces (NUI) of Li because both address the same field of optimized search systems, and by incorporating Li into Greenwood allows the system to provide a user with a simulation environment that allows three-dimensional (3D) manipulation techniques on the search results.
One of ordinary skill in the art would be motivated to do so as to provide a presentation method for the average user that reduces UI challenges thereby preventing user confusion and providing a positive user experience, as taught by Li [0001].
 
Regarding claim 17, Greenwood, in view of Henry and Li, teaches the computer program product of claim 12, wherein the database is configured to store the list of search results, the one or more search queries, and the feedback. (Greenwood, [0025], discloses “One or more databases 112-1 to 112-K may be provided as part of the server environment 106 for storing various types of data, e.g., browsing history data, search results data, user profile/preferences data, user interaction response data, and the like, preferably in a “Big Data” storage environment for facilitating machine learning based on vast amounts of available data.” In combination, Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions.)
 
Regarding claim 18, Greenwood, in view of Henry and Li, teaches the computer program product of claim 12, wherein the content extracting module further comprising a content deleting module configured to use artificial intelligence techniques within the one or more templates to provide the relevant content of the plurality of web pages from the plurality of online sources by filtering out the irrelevant content on the computing device. (Greenwood, [0006], discloses a user-trainable searching application using machine learning techniques for suggesting websites that are relevant based on the user's browsing history and past search results. In combination, Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions. In combination, Henry, [0061]-[0062], discloses a knowledge panel templates store containing knowledge panel templates that can be populated with content items to generate a knowledge panel. A knowledge panel template specifies types of content items to include in the knowledge panel and includes placeholders for content items of the specified type. Knowledge panel templates store can include one or more templates for each of a set of entity types (i.e. topics). Henry, [0123]-[0126], discloses identifying appropriate content items for the entity referenced by the search query based on the identified knowledge panel template.)
 
Regarding claim 19, Greenwood, in view of Henry and Li, teaches the computer program product of claim 18, wherein the content deleting module is further configured to allow the user to delete the one or more irrelevant search results on the computing device. (Greenwood, [0027], discloses the user may select one or more websites to be deleted or removed from the search results based on the user's perception of whether the website is relevant or not. The training model keeps track of a historical record of user interactions, including the deleted websites, searches sessions from which the websites were deleted, associated search terms, web URLs, etc. which may be used as a feedback input to training data for the machine learning mechanism to help facilitate faster convergence to better (i.e., more relevant) search results in subsequent Internet search sessions.)
 
 
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, in view of Henry and Li, and further in view of Ravikumar et al. (U.S. Pub. No. 2009/0077056), hereinafter Ravikumar.
 
Regarding claim 4, Greenwood, in view of Henry and Li, teaches all the limitations as set forth in the rejection of claim 1 above. However, Greenwood, in view of Henry and Li, does not explicitly teach the optimized artificial intelligence search system of claim 1, wherein the content extraction module is configured to enable the user to create the one or more templates which are transferred to the database and the optimized search engine is configured to apply the one or more created templates across the one or more topics to find the list of search results.  
On the other hand, Ravikumar teaches wherein the content extraction module is configured to enable the user to create the one or more templates which are transferred to the database and the optimized search engine is configured to apply the one or more created templates across the one or more topics to find the list of search results. (Ravikumar, [0017] and [0024], discloses templates, when specified by a user, are used to control the configuration of the components of a search results page to customize the presentation of search results. Specific templates may be associated with and invoked by one or more query classes (e.g. movies names, sports figures, actors/actresses, politics, multimedia, products, tech products, blogs, news or current events, etc.) for which the templates may be specified for presentation of search results for those classes. Examiner interprets the template for presentation of search results for a query class as template for search results based on search topic. Ravikumar, Fig. 2 and [0038]-[0040], discloses a user configures a search results page template and the template is converted into a machine readable format and then saved in a template repository or database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of user designed topic templates for search results of Ravikumar because both address the same field of optimized search systems, and by incorporating Ravikumar into Greenwood allows the search system to search and present search results on a user created template designed for specific topic types.
One of ordinary skill in the art would be motivated to do so as to provide a way for facilitating customization of search results, as taught by Ravikumar [0004].
Claim 9 and 14 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
  
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, in view of Henry and Li, and further in view of Chen et al. (U.S. Pub. No. 2009/0164929, previously cited), hereinafter Chen.
 
Regarding claim 11, Greenwood, in view of Henry and Li, teaches all the limitations as set forth in the rejection of claim 8 above. However, Greenwood, in view of Henry and Li, does not explicitly teach the method of claim 8, further comprising a step of allowing the user to share the list of search results to others on the content extraction module.  
On the other hand, Chen teaches further comprising a step of allowing the user to share the list of search results to others on the content extraction module. (Chen, [0053] and [0055], discloses that each user has his/her own domain knowledge, and may have opinions about certain search results that are not appropriate. The user may intuitively modify search results to generate their own personalized search results for subjective queries and share these results across social networks so friends and communities may share in the improved results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of sharing search results of Chen because both address the same field of optimized search systems, and by incorporating Chen into Greenwood allows the system to share search results with other users of the search system.
One of ordinary skill in the art would be motivated to do so as to prevent malicious entities, such as web spammers, from corrupting search results for the general population of users, as taught by Chen [0003].
 
 
 	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, in view of Henry and Li, and further in view of Roulland et al. (U.S. Pub. No. 2009/0106224, previously cited), hereinafter Roulland.
 
Regarding claim 13, Greenwood, in view of Henry and Li, teaches all the limitations as set forth in the rejection of claim 12 above. However, Greenwood, in view of Henry and Li, does not explicitly teach the computer program product of claim 12, wherein the optimized search engine comprising a search query resolving module configured to resolve the one or more search queries received from the content extraction module.  
On the other hand, Roulland teaches wherein the optimized search engine comprising a search query resolving module configured to resolve the one or more search queries received from the content extraction module. (Roulland, [0067], discloses a disambiguation mechanism is used once a query is typed to construct a collection of candidates for query suggestion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of disambiguation and query suggestions of Roulland because both address the same field of optimized search systems, and by incorporating Roulland into Greenwood provide the system with query suggestions that provide relevant content.
One of ordinary skill in the art would be motivated to do so as to provide systems that do not suffer when there is a mismatch between the user's terminology and that of the information being searched, as taught by Roulland [0009].
 
Regarding claim 16, Greenwood, in view of Henry and Li, teaches all the limitations as set forth in the rejection of claim 12 above. However, Greenwood, in view of Henry and Li, does not explicitly teach the computer program product of claim 15, wherein the content providing module is further configured to suggest the one or more search queries and the relevant content in response to the one or more search queries to the content extraction module.
On the other hand, Roulland teaches wherein the content providing module is also configured to suggest the one or more search queries and the relevant content in response to the one or more search queries to the content extraction module. (Roulland, [0067], discloses a disambiguation mechanism is used once a query is typed to construct a collection of candidates for query suggestion that guarantee that a query built from them will have perfect matches in the content and will provide high quality search results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of disambiguation and query suggestions of Roulland because both address the same field of optimized search systems, and by incorporating Roulland into Greenwood provide the system with query suggestions that provide relevant content.
One of ordinary skill in the art would be motivated to do so as to provide systems that do not suffer when there is a mismatch between the user's terminology and that of the information being searched, as taught by Roulland [0009].
  
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, in view of Henry and Li, and further in view of Donneau-Golencer (U.S. Pub. No. 2015/0046435, previously cited), hereinafter DG.
 
Regarding claim 20, Greenwood, in view of Henry and Li, teaches all the limitations as set forth in the rejection of claim 12 above. However, Greenwood, in view of Henry and Li, does not explicitly teach the computer program product of claim 12, wherein the content extraction module comprising one or more heat maps configured to show the popular, relevant, and important list of search results in response to the one or more search queries on the computing device.
On the other hand, DG teaches wherein the content extraction module comprising one or more heat maps configured to show the popular, relevant, and important list of search results in response to the one or more search queries on the computing device. (DG, [0092]-[0093], discloses a heat map analyzer that accesses a heat map that is created and maintained by the electronic content and interaction analyzer and stored in a profile. The heat map analyzer accesses the heat map to see if any of the search terms of the search request are associated with any words, topics or sub-topics that are in the heat map or that have been identified by the heat map as being of particular interest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the user-trainable search system of Greenwood to incorporate the teachings of heat maps of DG because both address the same field of optimized search systems, and by incorporating DG into Greenwood provide the system with heat maps to show the popular, relevant, and important search results in response to search queries.
One of ordinary skill in the art would be motivated to do so as to provide a way to identify words, topics and/or sub-topics that appear to be of particular interest to the users at a particular point in time, as taught by DG [0092].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stekkelpak et al. (U.S. Pub. No. 2015/0169701) – “Providing customized content in knowledge panels” discloses providing customized content in knowledge panels based in part a topic of interest.
Goel et al. (U.S. Pub. No. 2013/0311458) – “KNOWLEDGE PANEL” discloses determining an entity that is referenced by a received search query and selecting a set of knowledge modules for presentation in a knowledge panel for the entity.
Chi et al. (U.S. Pub. No. 2009/0089312) – “System and method for inclusion of interactive elements on a search results page” discloses generating a graphical module for the display of a query-specific content by determining a category identifier for the query and retrieving a category template corresponding to the category identifier for the query.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165